BUCK, X
(dissenting).
I dissent. I do not place the same construction upon the stipulated facts as the majority do in the foregoing opinion. The stipulation must be read and construed in connection with the constitution and laws of North Dakota which appear in the case. If neither appeared in the case, the stipulation might be considered *249as binding; but it should not be held as overruling the constitution and statutes of that state, to the injury of the property rights of the individual. Article 20 of the constitution of that state provides :
“No person, association or corporation shall, within this state, manufacture for sale or gift, any intoxicating liquors, and no person, association or corporation shall import any of the samé for sale or gift, or keep or sell or offer the same for sale, or gift, barter or trade as a beverage. The legislative assembly shall, by law, prescribe regulations for the enforcement of the provisions of this article and shall thereby provide suitable penalties for the violation thereof.”
The Revised Code of that state (section 7593) provides:
“Any person, Association or corporation, who shall, within this state, directly or indirectly, manufacture any spirituous, malt, vinous, fermented or other intoxicating liquor, or shall import any of the same for sale or gift, as a beverage, or shall keep for sale, or sell or offer for sale or gift, barter or trade, any of such intoxicating liquors as a beverage, shall for the first offense be deemed guilty of a misdemeanor.”
Section 7594 of the same Code provides:
“It shall be unlawful for any person or persons to sell or barter, for medicinal, scientific or mechanical purposes, any malt, vinous, spirituous, fermented or other intoxicating liquors, without first having procured a druggist’s permit therefor from the county judge of the county wherein such druggist may be doing business at the time.”
These are all the legal provisions we find bearing upon the question involved herein, and they should govern the construction to be placed upon the contract or transaction; and, if in conflict with the stipulation, they must control, and the latter give way, because, being in evidence, I think that they show conclusively that the stipulation is not true, so far as it states
“That the statutes of the state of North Dakota prohibit, and did prohibit during all of said time, the sale of lager beer, and such sale was during all of such times, and now is, a criminal offense in said state, except by druggist's and pharmacists duly licensed so to do, and then only for medicinal, mechanical and scientific purposes.”
*250These prohibitions in regard to intoxicating liquors are not aimed at a mere sale thereof, nor can its language be construed as a prohibition against a party merely buying for his own personal use, or personally using, intoxicating liquor, in North Dakota. He may buy and drink lager beer himself, but this constitutional prohibitory clause is not applicable to a case of this character. He cannot lawfully import, for sale or for giving away, or for keeping for sale, or for trading or bartering, intoxicating liquor, as a beverage. If he does this, he is amenable to the penalties and liabilities imposed by law. But the record in this case does not disclose any such purpose, either upon the part of seller or buyer. It is not so alleged in the pleading, and there is an entire absence of testimony upon the subject. Nowhere does it appear that at the time of the purchase of the lager beer the plaintiff had the slightest notice or knowledge that defendant intended to use it for an illegal purpose. The presumption is that the purchaser only intended to use it for a valid purpose. I think that a sale of intoxicating liquor in Minnesota, completed by a delivery thereof in North Dakota, without any fraudulent view to its resale in said state contrary to the law thereof, was not unlawful, and that an action may be maintained in this state for the price of the liquor so sold. Orcutt v. Nelson, 1 Gray, 536. The burden of showing that the sale was illegal was upon the defendant. Portsmouth v. Smith, 155 Mass. 100, 28 N. E. 1130. I do not wish to be understood as holding, even by implication, that mere knowledge on the part of the vendor that his vendee, at the time of the purchase of the liquor, intended to use it for an illegal purpose, would prevent his recovering from the vendee the value of the property, for the weight of authority is the other way. Webber v. Donnelly, 33 Mich. 469; Tracy v. Talmage, 14 N. Y. 162; Hill v. Spear, 50 N. H. 253. I think the judgment should be affirmed.